Filed 6/16/15 P. v. Harte CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049871

                   v.                                                  (Super. Ct. No. 13NF2382)

DANIEL PATRICK HARTE,                                                  OPINION

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Sheila F.
Hanson, Judge. Affirmed.
                   Gail Ganaja, under appointment by the Court of Appeal, for Defendant and
Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and
Raquel M. Gonzalez, Deputy Attorneys General, for Plaintiff and Respondent.
                                          *                  *                  *
              A jury convicted Daniel Harte of two counts of making criminal threats
(Pen. Code, § 422; all statutory citations are to the Penal Code). Harte contends the trial
court prejudicially erred by failing to instruct the jury on the lesser included offense of
attempted criminal threats because there was substantial evidence the victim was not in
sustained fear. For the reasons discussed below, we affirm.
                                              I
                        FACTUAL AND PROCEDURAL BACKGROUND
              Jeffrey Stanley lived in Yorba Linda with his wife Kerry and their four
children. Stanley and Kerry had been married 28 years at the time of trial. Stanley had
known Harte, Kerry’s brother, for approximately 35 years and suspected he had mental
health issues. Stanley had only seen Harte occasionally over the years because Harte had
been in custody for a significant time.
              On June 18, 2013, Harte left a voicemail on Stanley’s phone. Harte
identified himself by name, social security number, and driver’s license number. The
message began with “hey punk, mother fucker, it’s time to get yours mother fucker, pay
the pied piper, you hear me mother fucker, I’m getting you.” He proceeded to call
Stanley “a snitch ass mother fucker” and made it clear that he knew where Stanley lived,
repeating “I’m getting you” numerous times. Harte said in two days he would be in
Yorba Linda and that Stanley could notify “the fucking parole department and you notify
Yorba, you notify Orange . . . .” Harte also identified himself as a part of the Aryan
brotherhood and the Irish Republican brotherhood. He concluded the message with “you
better be fucking ready, cause we’re ready . . . we’re getting you . . . you hear me.”
              Six days later, Harte phoned Stanley again and left another message. Harte
accused Stanley of reporting him to his parole officer and stated he was “telling all the
home boys” about Stanley, “[e]veryone in Orange County Jail knows all about you” and
“the way you’re going around and running your mouth.” Harte said, “I’m just letting you
know, that everybody knows about you, partner, they know about you and your white

                                              2
utility vehicle.” He concluded, “you won’t fucking do a fucking thing but run your
fucking mouth . . . [l]et me see you on a fucking street punk and put your fucking mitts
up . . . .”
              Stanley testified he interpreted the voicemails as threats, and he feared for
the safety of himself and his family after each of the messages. Stanley did not contact
Harte’s parole officer personally to report the two calls, but his wife attempted to do so.
Stanley testified to being in fear because of Harte’s criminal history, the time Harte spent
in prison, the tone of Harte’s voice, Harte’s knowledge of where Stanley lived, and
Harte’s continued use of “we,” suggesting there may have been a group of individuals
with Harte. He also stated he had feared Harte before Harte’s phone calls because Harte
lunged at him during an altercation 15 years earlier.
              Following a trial in January 2014, the jury convicted Harte as noted above.
In March 2014, the trial court sentenced Harte to nine years in prison, comprised of a 32-
month term (the 16-month low term doubled under the Three Strikes law because of a
1989 prior robbery conviction) for the criminal threats conviction charged as count 1, a
consecutive 16-month term (a one-third midterm doubled) for the second criminal threats
offense (count 2), plus a five-year consecutive term (§ 667, subd. (a)) for a prior robbery
conviction.
                                              II
                                       DISCUSSION
The Trial Court Did Not Err by Failing to Instruct on Attempted Criminal Threats
              Harte contends the trial court erred by failing to provide the jury with an
instruction on attempted criminal threats. He argues there was substantial evidence
Stanley was not actually in sustained fear. “We apply the independent or de novo
standard of review to the failure by the trial court to instruct on an assertedly lesser
included offense.” (People v. Cole (2004) 33 Cal. 4th 1158, 1218.) Finding no



                                               3
substantial evidence for the jury to conclude Harte was guilty of the lesser offense, but
not guilty of the charged offense (making a criminal threat), we reject Harte’s contention.
               “‘“It is settled that in criminal cases, even in the absence of a request, the
trial court must instruct on the general principles of law relevant to the issues raised by
the evidence. [Citations.] The general principles of law governing the case are those
principles closely and openly connected with the facts before the court, and which are
necessary for the jury’s understanding of the case.” [Citation.] That obligation has been
held to include giving instructions on lesser included offenses when the evidence raises a
question as to whether all of the elements of the charged offense were present . . . .”’”
(People v. Breverman (1998) 19 Cal. 4th 142, 154.)
               The trial court has no duty to instruct on lesser included offenses that are
not supported by substantial evidence. (People v. Breverman, supra, 19 Cal.4th at
p. 162.) The duty to instruct only arises if there is evidence “‘substantial enough to merit
consideration’ by the jury.” (Ibid.) “‘Substantial evidence’ in this context is ‘“evidence
from which a jury composed of reasonable [persons] could . . . conclude[ ]’” that the
lesser offense, but not the greater, was committed. [Citations.]” (Ibid.) “In deciding
whether evidence is ‘substantial’ in this context, a court determines only its bare legal
sufficiency, not its weight.” (Id. at p. 177.)
               To prove a violation of section 422, the prosecution must establish: “(1)
that the defendant ‘willfully threaten[ed] to commit a crime which will result in death or
great bodily injury to another person,’ (2) that the defendant made the threat ‘with the
specific intent that the statement . . . is to be taken as a threat, even if there is no intent of
actually carrying it out,’ (3) that the threat – which may be ‘made verbally, in writing, or
by means of an electronic communication device’ – was ‘on its face and under the
circumstances in which it [was] made, . . . so unequivocal, unconditional, immediate, and
specific as to convey to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat,’ (4) that the threat actually caused the person

                                                 4
threatened ‘to be in sustained fear for his or her own safety or for his or her immediate
family’s safety,’ and (5) that the threatened person’s fear was ‘reasonabl[e]’ under the
circumstances.” (People v. Toledo (2001) 26 Cal. 4th 221, 227-228, italics added.)
Sustained fear means “a period of time that extends beyond what is momentary, fleeting,
or transitory.” (People v. Allen (1995) 33 Cal. App. 4th 1149, 1156; In re Ricky T. (2001)
87 Cal. App. 4th 1132, 1140.) “[I]f a defendant . . . makes a sufficient threat that is
received and understood by the threatened person, but . . . the threat does not actually
cause the threatened person to be in sustained fear for his or her safety . . . the defendant
properly may be found to have committed the offense of attempted criminal threat.”
(People v. Toledo, supra, 26 Cal.4th at p. 231.)
              The prosecutor initially requested an instruction on the lesser offense of
attempted criminal threat, but the trial court concluded there was “no evidence supporting
an attempt versus a completed act.” Defense counsel agreed, and no instruction was
provided.
              Relevant evidence presented at trial included recordings of Harte’s
voicemails to Stanley, Stanley’s testimony about his fear after each of the voicemails, and
his preexisting fear of Harte because of an altercation in which Harte had tried to attack
him, testimony regarding Kerry’s calls to Harte’s parole officer, and Harte’s statements
of affiliation with a criminal gang.
              Harte emphasizes Stanley did not immediately report the voicemails to the
police, and argues this indicates Stanley was not actually in sustained fear. Harte ignores
the fact that Stanley’s wife reached out to Harte’s parole officer after each of the
voicemails. In our view, failure to notify the police does not constitute substantial
evidence that Stanley was not in sustained fear when Stanley took action to have his wife
contact parole authorities. Stanley testified he felt contacting Harte’s parole officer “was
the best way to ensure the safety of [his] family.”



                                              5
              Harte also cites Stanley’s contradictory trial testimony about when he
changed his driving pattern home from work as substantial evidence he was not in
sustained fear. Stanley testified on direct examination he did not “really” change his
route home until after Harte made two later threats that are not the subject of this appeal.
But Stanley testified on cross-examination he changed his way to work after the
voicemails. Defense counsel presented Stanley with a copy of his testimony from the
preliminary hearing, and the following exchange occurred: “[Q]: Would you agree with
me that when you testified on a previous date that you said that you actually did not
change your mode of travel or the way that you got from work after receiving the
voicemails?[1] [¶] [A]: I don’t recall it, but, obviously, there’s a change in the words, so
- - [¶] [Q]: I’ll just ask you to clarify what do you mean by there’s a change in the
words? [¶] [A]: You’re saying that I didn’t change my direction, and I say I did, so I
don’t know what else to tell you. [¶] . . . [¶] [Q]: So did you change your way to work
after receiving the voicemails? [¶] [A]: I feel I did. Yes, I did.”
              Stanley testified he was in sustained fear because of Harte’s alleged
affiliations, their past encounter, Harte’s knowledge of Stanley’s home address and the
threatening language of the messages. The only evidence before the jury was that
Stanley changed his way to work after receiving the voicemails. But even assuming
Stanley did not change his driving behavior immediately after the threats, his inaction
does not undermine his testimony he was in sustained fear. He testified Harte’s threats
caused him sustained fear for both his own safety and that of his family. A change (or
lack thereof) in Stanley’s driving pattern may be some evidence of concern for his
personal safety, but has no bearing on his sustained fear for the safety of his family.


       1       At the preliminary hearing Stanley testified to changes in his behavior after
the first and second threatening phone calls separately. Stanley testified he changed his
route home after the first threatening voicemail, but did not change the time he left for
work, his mode of travel or anything else after the second voicemail.

                                              6
Harte knew where Stanley and his family resided. The statutory element of subjective
sustained fear applies to both personal safety and that of the threatened individual’s
immediate family. No contradictory evidence was presented regarding Stanley’s
testimony.
              Under Harte’s rationale, an alleged victim’s failure to take all possible
precautions would constitute substantial evidence the victim was not in sustained fear.
Thus, a victim’s failure to relocate or install an alarm system would require an instruction
on the lesser included offense of attempted criminal threat. Whether the victim’s failure
to take certain precautions warrants an instruction on the lesser offense depends on the
unique facts of each case. Here, Harte speculates Stanley did not take additional actions
because he was not in sustained fear, but “‘[s]peculation is an insufficient basis upon
which to require the trial court to give an instruction on a lesser included offense.’”
(People v. Sakarias (2000) 22 Cal. 4th 596, 620.) The trial court did not err in declining
to provide an instruction on attempted criminal threats.
                                             III
                                        DISPOSITION
              The judgment is affirmed.



                                                   ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



IKOLA, J.



                                              7